180 F.2d 584
Raymond Cook YEATTS, Claimant-Appellant,v.UNITED STATES of America, Appellee.
No. 6026.
United States Court of Appeals, Fourth Circuit.
Argued March 7, 1950.Decided March 10, 1950.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke; A. D. Barksdale, Judge.
T. Keister Greer, Roanoke, Va., for appellant.
R. Roy Rush, Assistant U.S. Attorney, Roanoke, Va., and Howard C. Gilmer, Jr., U.S. Attorney, Pulaski, Va., for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This case cannot be distinguished from Busic v. United States, 4 Cir., 149 F.2d 794; and the judgment below will be affirmed on the authority of that decision.  See also United States v. One Ford Coupe Automobile, 272 U.S. 321, 47 S. Ct. 154, 71 L. Ed. 279, 47 A.L.R. 1025.


2
Affirmed.